Title: To Thomas Jefferson from Isaac Cox Barnet, 20 February 1806
From: Barnet, Isaac Cox
To: Jefferson, Thomas


                        
                            Paris February 20th 1806.
                        
                        General Kosiusko having mentioned, a few days ago his writing to Mr. Jefferson (about the commencement of his
                            Presidency), on the subject of dispersing information more generally among the People—and the fact of my friend William
                            Maclure having engaged, at his own expense—a Professor (Mr. Neef) to go out to the United States for the purpose of
                            instructing Children according to the Method of Pestalozzi—prompt me to take
                            the liberty of addressing the “Exposé” of that Method to the most enlightened propagator of real knowledge.
                        
                            I. Cox Barnet
                     
                        
                    